USCA4 Appeal: 21-2009      Doc: 7        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2009


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        SHERIFF CLARENCE F. BIRKHEAD; DEPUTY WALTON;                                CHIEF
        PRIGNANO; DURHAM COUNTY DETENTION FACILITY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00088-TDS-LPA)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2009         Doc: 7        Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

                  Derrick Michael Allen, Sr., appeals the district court’s order dismissing Allen’s 42

        U.S.C. § 1983 complaint. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

        denied and advised Allen that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

                  The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Allen has waived appellate review by

        failing to file objections to the magistrate judge’s recommendation after receiving proper

        notice.

                  Accordingly, we affirm the judgment of the district court. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                       2